Exhibit 10.48

[LETTERHEAD OF BANK PEKAO SA HEAD OFFICE]

 

To: Carey Agri International-Poland Sp. z o.o. (“Borrower”)

 

Date: 12 November 2009

Dear Sirs,

Facility Agreement dated 21 December 2007 (as amended and restated on
24 February 2009)

We refer to the PLN 240,000,000 Facility Agreement (“Facility Agreement”)
entered into on 21 December 2007 as amended and restated on 24 February 2009 and
subsequently amended on 24 February 2009 between, among others, Carey Agri
International-Poland Sp. z o.o. as borrower and Bank Polska Kasa Opieki S.A. as
Agent, Security Agent and the Lender.

Unless defined in this letter or the context otherwise requires, a term defined
in the Facility Agreement has the same meaning in this letter.

We have been provided with and have reviewed the documents and other information
furnished to us by your sole shareholder Central European Distribution
Corporation (“CEDC”) in respect of CEDC’s refinancing plans (the “Transaction
Documents”), including: (i) a summary of the intended new high yield bond
transaction (the “New Bond”); (ii) the sources and uses of funds to be raised by
CEDC in a proposed equity offering and offering of the New Bonds; (iii) the
intended funds flow and inter-company loans; (iv) the draft dated 11 November
2009 setting out the terms and conditions of the New Bond (the “Description of
Notes”), which will form the basis for part of a new indenture (the “New
Indenture”) as to which Deutsche Bank will be Trustee; (v) the summary
description of the proposed transaction with affiliates of Lion Capital LLP (the
“Russian Alcohol Transaction”) including the deferred payments to be made
thereunder; and (vi) the draft dated 11 November 2009 of a proposed
intercreditor agreement between us and the Trustee in respect of the security,
and have had the opportunity to ask questions about the same with CEDC.

 

1. CONSENT

 

1.1 We understand and agree that all of the security (the “Existing Security”)
currently provided for our benefit in relation to the Facility Agreement (set
out in Schedule 1 hereto) will, as a result of the transactions contemplated by
the Transaction Documents, be provided for the benefit of the holders of the New
Bonds and, consequently, we will share the benefit of the Existing Security with
the holders of the New Bonds.

 

1.2

We agree for purposes of the Facility Agreement that no action contemplated to
be taken in respect of the Transaction Documents, or otherwise related thereto,
or any

 

- 1 -



--------------------------------------------------------------------------------

 

modification thereof that may be undertaken in connection therewith, including
without limitation the New Indenture, New Bond and the Russian Alcohol
Transaction, or the failure to take any action or complete any steps provided in
the Facility Agreement in respect of the Transaction Documents or the
satisfaction and discharge (and deposit of funds sufficient to redeem the
existing high yield notes into trust in respect thereof) and the redemption of
the existing high yield notes shall be in violation of, or constitute a Default
or Event of Default under, the Facility Agreement.

 

1.3 We agree for purposes of the Facility Agreement that notwithstanding
anything in the Facility Agreement to the contrary, no provision thereof shall
limit or prohibit in any way any action or transaction taken or document entered
into in respect of or relation to the Transaction Documents, no provision of the
Facility Agreement shall require any person to take any action the result of
which would be in violation of, or constitute a Default or Event of Default
under, the Facility Agreement, and in the event of a conflict between the
Facility Agreement and the New Indenture, we agree that the New Indenture shall
control and shall take priority, provided however that the covenant set out in
clause 21.2.2 (Consolidated Cover Ratio) of the Facility Agreement shall not be
affected by the priority afforded to the New Indenture pursuant to this letter.

 

1.4 We agree for purposes of the Facility Agreement that we will take all steps
reasonably necessary to effect the sharing of the Existing Security as
contemplated hereby and in respect of the Transaction Documents and as more
particularly described in the intercreditor agreement to be executed in
connection with the closing of the transaction.

 

1.5 The consent referred to in this letter agreement is given on the following
terms:

 

  1.5.1 the Financial Indebtedness arising under the New Bond does not exceed
$950,000,000; and

 

  1.5.2 the Finance Parties under the Facility Agreement will, after giving
effect to the actions and transactions contemplated hereby and by the
Transaction Documents, be senior secured creditors on a pari passu basis with
the holders of the New Bond, in the security listed in Schedule 1 hereto.

 

2. UNDERTAKINGS

 

2.1 No Obligor shall engage in any negotiations or transactions to be entered
into for the purpose of financing of any working capital needs with any
institution without first notifying the Agent sufficiently in advance of the
planned transaction and ensuring that the Agent has the right to match the best
offer received by any Obligor from other institutions in respect of at least 60%
of working capital needs of the Borrower’s Group.

 

- 2 -



--------------------------------------------------------------------------------

2.2 Other than in connection with the transactions contemplated herein or as
provided in paragraph 2.1 above, no Obligor shall engage in any negotiations or
transactions to be entered into for the purpose of refinancing the Financial
Indebtedness in respect of the Finance Documents, Bank Handlowy Facility
Documents and BZWBK Facility Documents, or incurring any Financial Indebtedness
to finance any other purposes, in each case where such refinancing of Financial
Indebtedness is intended to be obtained from commercial banks, without first
notifying the Agent sufficiently in advance of the planned transaction and
ensuring that the Agent has the right to: (i) file the first offer in respect of
such financing or refinancing and (ii) match the best offer in respect of such
financing or refinancing received from other institutions.

 

2.3 The parties shall cooperate in good faith and do all acts and things
reasonably necessary or desirable in order to release and replace the Existing
Security (and if necessary the Guarantors’ grant of their obligations),
consistent with the New Indenture and this letter.

 

2.4 The parties shall use their best efforts to execute the amended and restated
agreement reflecting the provisions of this letter agreement as soon as
reasonably possible after the final execution of the New Indenture, and in any
case by 31 January 2010. The validity of the foregoing waivers and agreements in
respect of the Facility Agreement and the Intercreditor Agreement shall not be
affected whether or not such an amendment and restatement is entered into,
provided that (a) in the event that the New Bonds are not issued prior to or on
31 January 2010 the foregoing waivers and agreements shall cease to be valid;
and (b) in the event that Borrower notifies the Agent prior to 31 January 2010
that the New Bonds will not be issued then the foregoing waivers and agreements
shall cease to be valid from the date that the Borrower notifies the Agent.

 

2.5 Pursuant to Clause 17.2 (Amendment Costs), in relation to the negotiation,
preparation and execution of this letter agreement, any Transaction Document and
the completion of the transactions herein contemplated (including the amendments
to the Facility Agreement and the Existing Security and their registration with
appropriate courts) the Lender shall be reimbursed by the Borrower for the
amount of costs and expenses agreed in advance between the parties acting in
good faith.

 

3. CONSENT FEE

 

3.1 Within 5 Business Days of the date of execution of this letter, you shall
pay a non-refundable fee to the Agent in the amount of PLN 50,000.

 

3.2 All payments to be made under this letter:

 

  (a) shall be paid in the currency of invoice and in immediately available,
freely transferable, cleared funds to us;

 

- 3 -



--------------------------------------------------------------------------------

  (b) shall be paid without (and free and clear of any deduction for) set-off or
counter-claim and without any deduction or withholding for or on account of tax
(a “Tax Deduction”) unless a Tax Deduction is required by law. If a Tax
Deduction is required by law to be made, the amount of the payment due shall be
increased to an amount which (after making any Tax Deduction) leaves an amount
equal to the payment which would have been due if no Tax Deduction had been
required; and

 

  (c) are exclusive of any value added tax or similar charge (“VAT”). If VAT is
chargeable, you shall also and at the same time pay to us an amount equal to the
amount of the VAT.

 

4. FINANCE DOCUMENT

This letter is a Finance Document.

 

5. NON - WAIVER

Nothing in this letter shall affect the rights of the Finance Parties in respect
of the occurrence of any Default which is continuing and which has not been
waived or which arises on or after the date of this letter except in respect of
the matters addressed in paragraph 1 hereof.

 

6. COUNTERPARTS

This letter agreement may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy thereof.

 

7. LAW

This letter agreement is governed by Polish law.

 

- 4 -



--------------------------------------------------------------------------------

Yours faithfully Agent BANK POLSKA KASA OPIEKI S.A. By:  

/s/ Monika Karolak

 

/s/ Barbara Jarzembowska

We agree to the terms and conditions of this letter agreement. Borrower for
itself and each of the Obligors as Obligors’ Agent CAREY AGRI
INTERNATIONAL-POLAND SP. Z O.O. By:  

/s/ William V. Carey

 

/s/ Prezes Zarzadu

 

- 5 -



--------------------------------------------------------------------------------

SCHEDULE 1

Existing Security1

 

  •  

Registered pledge over 4,039,680 shares in Przedsiębiorstwo “Polmos” Białystok
S.A.; and

 

  •  

Pledge over 100% of shares in Bols Hungary Kft.

 

1

Existing Security also contain rights to a submission to execution, which ease
the enforcement of security under Polish law

 

- 6 -